EXHIBIT 10.1


STOCK PURCHASE PLAN ENGAGEMENT AGREEMENT BETWEEN PAYCHEX, INC. AND JP MORGAN
SECURITIES, LLC, DATED AS OF MARCH 26, 2013



10b-18 REPURCHASE AGREEMENT
(NON-EXCLUSIVE)



March 26, 2013


Paychex, Inc.
911 Panorama Trail South
Rochester, NY 14625




This letter agreement (this “Letter Agreement”) confirms the terms and
conditions under which J.P. Morgan Securities LLC (“JPMS”) will act as
non-exclusive agent for Paychex, Inc. (the “Purchaser”) in connection with the
Purchaser’s program (the “Program”) to repurchase shares of its common stock,
par value $0.01 (the “Securities”).


1.
Appointment of JPMS. The Purchaser hereby appoints JPMS as its non-exclusive
agent to purchase Securities on behalf of the Purchaser in the open market. It
is the Purchaser’s intention that such purchases benefit from the safe harbor
provided by Rule 10b-18 (“Rule 10b-18”) promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Accordingly, the Purchaser hereby agrees that it
shall not take, nor permit any person or entity under its control to take, any
action that could jeopardize the availability of Rule 10b-18 for purchases of
Securities under the Program. JPMS agrees that it shall use good faith efforts
to execute all purchases of Securities under this Letter Agreement in accordance
with the timing, price and volume restrictions contained in subparagraphs (2),
(3) and (4) of paragraph (b) of Rule 10b-18, taking into account the rules and
practices of the principal exchange on which the Securities are traded (the
“Principal Market”), it being understood that JPMS shall not be responsible for
delays between the execution and reporting of a trade in the Securities, any
reporting errors of the Principal Market or third party reporting systems or
other circumstances beyond JPMS’s control. It is understood that the Purchaser
may rotate its repurchase program; provided, however that the Purchaser agrees
to use only one broker-dealer to make purchases of Securities under the Program
on any day in accordance with Rule 10b-18(b)(1).



2.
Term. JPMS’s appointment as agent under the Program shall continue until
terminated in accordance with the provisions of the following sentence. This
Letter Agreement may be terminated by either party with written notice to the
other party. Such written notice may be made by facsimile, as provided in
Paragraph 12, or by electronic mail. Notwithstanding the termination of this
Letter Agreement, the Purchaser shall be solely responsible for any purchases
made by JPMS as the Purchaser’s agent prior to JPMS’s receipt of such verbal or
written notice of termination. In addition, if JPMS receives any such notice,
JPMS shall nevertheless be entitled to make, and the Purchaser shall be solely
responsible for, a purchase hereunder pursuant to a bid made before such notice
was received by JPMS.



3.
Suspension of Program. The Purchaser shall promptly notify JPMS of the existence
of any circumstances that render it advisable to suspend the Program for any
given period of time (including, without limitation, purchases by “affiliated
purchasers” (as defined in Rule 10b-18) of the Purchaser, distributions by the
Purchaser within the meaning of Regulation M under the Exchange Act or the
possession by the Purchaser of material non-public information), and upon
receipt of the Purchaser’s direction to suspend the Program, JPMS shall do so.
Such suspension notice shall not include any other information about the nature
of the circumstances giving rise to such suspension or its applicability to the
Purchaser or otherwise communicate any material nonpublic information about the
Purchaser or the Securities to JPMS. The Purchaser shall be solely responsible
for any purchases made by JPMS as the Purchaser’s agent prior to JPMS’s receipt
of the Purchaser’s direction to suspend purchases. In addition, if JPMS receives
any such notice, JPMS shall nevertheless be entitled to make, and the Purchaser
shall be solely responsible for, a purchase hereunder pursuant to a bid made
before such notice was received by JPMS.







--------------------------------------------------------------------------------



4.
Purchases by Affiliates. The Purchaser will notify JPMS of the intention on the
part of any affiliated purchaser of the Purchaser to purchase Securities on any
day, including any purchase of a “block” (as defined in Rule 10b-18) pursuant to
the once-a-week block exception contained in Rule 10b-18(b)(4) under the
Exchange Act, if such purchase is to be effected otherwise than through JPMS
pursuant to this Letter Agreement. Such notice shall be given prior to 8:00
a.m., New York City time on such day, and upon receipt of such notification JPMS
shall refrain from purchasing any Securities hereunder on such day. The
Purchaser shall be solely responsible for any purchases made by JPMS as the
Purchaser’s agent prior to JPMS’s receipt of any such notice. In addition, if
JPMS receives any such notice, JPMS shall nevertheless be entitled to make, and
the Purchaser shall be solely responsible for, a purchase hereunder pursuant to
a bid made before such notice was received by JPMS.



5.
Purchasing Procedures.

(a)     Unless otherwise agreed to, the Purchaser will provide JPMS with
instructions on a daily basis in respect of the Program regarding the total
number of Securities JPMS is authorized to purchase and target amounts of
Securities to be acquired during the day succeeding such instruction and the
maximum price or the range of prices to be paid therefore. Except as otherwise
provided in this Letter Agreement, JPMS shall determine, in its sole discretion,
the timing, amount, prices and manner of purchase of Securities on any day, so
long as such purchases are consistent with the instruction provided by the
Purchaser for such day.


(b)    In the event that JPMS, in its discretion, determines that it is
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related internal policies and procedures (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
JPMS) for JPMS to refrain from purchasing Securities or to purchase fewer than
the number of Securities otherwise specified in the instructions provided by the
Purchaser on any day, then JPMS may, in its sole discretion, elect that the
number of Securities purchased shall be reduced for such day to an amount
determined by JPMS in its discretion.


6.
Monitoring Procedures. On any day on which JPMS purchases Securities hereunder,
JPMS shall provide a daily email report confirming purchases of Securities to
the Purchaser and to such other persons or agents of the Purchaser as the
Purchaser shall designate. Such report shall include the average price and
number of shares purchased for the Purchaser and for affiliated purchasers, and
the purchase price for each transaction.



7.
Payment for and Delivery of Purchased Securities. Payment for Securities
purchased, together with any applicable fees, shall be made by the Purchaser
within one standard settlement cycle after the purchase. Purchased Securities
will be held or delivered in accordance with instructions to be furnished by the
Purchaser.



8.
Compensation. For the services provided in this Letter Agreement, the Purchaser
agrees to pay to JPMS a fee of $0.02 per share for the Securities purchased
pursuant to the terms of this Letter Agreement.



9.
Representations, Warranties and Agreements. The Purchaser represents and
warrants to, and agrees with, JPMS as follows:



(a)     This Letter Agreement and the transactions contemplated herein have been
duly authorized by the Purchaser; this Letter Agreement is the valid and binding
agreement of the Purchaser, enforceable in accordance with its terms;
performance of the transactions contemplated herein will not violate any law,
rule, regulation, order, judgment or decree applicable to the Purchaser or
conflict with or result in a breach of or constitute a default under any
agreement or instrument to which the Purchaser is a party or by which it or any
of its property is bound or its certificate of incorporation or by-laws; and no
governmental, administrative or official consent, approval, authorization,
notice or filing is required for performance of the transactions contemplated
herein.



2



--------------------------------------------------------------------------------



(b)    At any time during the term of this Letter Agreement that JPMS has been
instructed to purchase Securities in connection with the Program, the Purchaser
is not aware of any material nonpublic information regarding the Purchaser or
the Securities. In the event that the Purchaser affirmatively instructs JPMS not
to purchase Securities on any day or for any period, the Purchaser agrees that
it shall not communicate to JPMS the reason for such instruction.
(c)    The Purchaser is not entering into this Letter Agreement to create actual
or apparent trading activity in the Securities (or any security convertible into
or exchangeable for the Securities) or to raise or depress the price of the
Securities (or any security convertible into or exchangeable for the Securities)
for the purpose of inducing others to buy or sell Securities, and will not
engage in any other securities or derivative transaction to such ends.


(d)    The Purchaser acknowledges that JPMS is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A),
respectively, of Title 11 of the United States Code (the “Bankruptcy Code”). The
parties hereto further agree and acknowledge that each transaction under this
Letter Agreement is intended to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code and each payment or delivery of cash, Securities
or other property or assets hereunder is a “settlement payment” within the
meaning of Section 741(8) of the Bankruptcy Code, and the parties hereto are to
be entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 555 and 561 of the Bankruptcy
Code.


(e)    Prior to 8:00 a.m., New York City time on each day on which JPMS is
instructed to purchase Securities pursuant to this Letter Agreement, the
Purchaser will provide to JPMS, in addition to the instructions described in
Section 5(a), all information, other than publicly reported trading volumes,
necessary for JPMS to calculate the maximum number of Securities that may be
purchased on such day in accordance with the volume condition set forth in Rule
10b-18 including without limitation any block purchases by or on behalf of the
Purchaser or any affiliated purchaser of the Purchaser, and JPMS shall be
entitled to rely on such information so provided.


(f)    Without limiting the generality of Section 3 of this Letter Agreement,
the Purchaser shall notify JPMS in writing at least five business days prior to
engaging in any transaction that would cause the Securities (or any securities
convertible into, exchangeable for or linked in value to the Securities) to be
subject to a "restricted period" under, and as defined in, Regulation M under
the Exchange Act.
    
10.
Disclosure of Acquisition Program. The Purchaser represents and warrants that it
has publicly disclosed its intention to institute a program for the acquisition
of the Securities.



11.
Other Purchases by JPMS. Nothing herein shall preclude the purchase by JPMS of
Securities for JPMS’s own account, or the solicitation or execution of purchase
or sale orders of Securities for the account of JPMS’s clients.



12.
Notices. Any written communication shall be sent to the address specified below
and shall become effective upon receipt:



(a)    if to JPMS, to it at


J.P. Morgan Securities LLC
383 Madison Avenue, 5th Floor
New York, NY 10179
Attention: Jim Smith
Telephone: (212) 622-2922 Fax: (212) 622-6002
        
or at such other address as may from time to time be designated by notice to the
Purchaser in writing; and


(b)    if to the Purchaser, to it at

3



--------------------------------------------------------------------------------



                
Paychex, Inc.
911 Panorama Trail South
Rochester, NY 14625        
Attn: Chief Legal Officer            
Telephone: (585) 383-3788 Fax: (585) 383-3441


or at such other address as may from time to time be designated by notice to
JPMS in writing.


13.
Governing Law. This Letter Agreement and any claim relating hereto shall be
governed by and construed in accordance with the law of the State of New York.
The parties hereto irrevocably submit to the non-exclusive jurisdiction of the
Federal and state courts located in the Borough of Manhattan, in the City of New
York in any suit or proceeding arising out of or relating to this Engagement
Letter or the transactions contemplated hereby. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.






4



--------------------------------------------------------------------------------



If the foregoing correctly sets forth our agreement, please sign the form of
acceptance below.


J.P. MORGAN SECURITIES LLC






By: /s/ Jemil Salih
Name: Jemil Salih
Title: Executive Director




Agreed to and accepted as of:


PAYCHEX, INC.






By: /s/ Efrain Rivera
Name: Efrain Rivera
Title: SVP, CFO and Treasurer




